Citation Nr: 1541366	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-04 356	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to higher disability ratings for sinusitis, initially rated as noncompensable prior to September 22, 2009, and as 10 percent disabling since.

3.  Entitlement to an initial compensable disability rating for allergic rhinitis.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the August 2008 decision, the RO assigned noncompensable disability ratings for allergic rhinitis and sinusitis, effective April 5, 2005, after the Board granted service connection for these disabilities in a July 2008 decision.  In the November 2010 decision, the RO denied entitlement to service connection for sleep apnea, and granted service connection for PTSD, assigning a 50 percent disability rating, effective May 17, 2010.

In a November 2009 rating decision, the RO increased the disability rating for sinusitis to 10 percent, effective September 22, 2009.  In July 2015, the RO granted a total rating for compensation based on individual unemployability (TDIU), effective June 21, 2010.

The Veteran requested a hearing in this appeal.  In August and September 2015, he notified VA that he wished to withdraw his appeal.


FINDING OF FACT

In August and September 2015, prior to the promulgation of a decision on the issues on appeal, the Veteran and his representative notified VA that he wished to withdraw all issues on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.

In the present case, the Veteran contacted VA in August 2015 and his representative provided a statement in September 2015 to notify VA that he wished to withdraw all issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


